UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRZO ATADZHANOV,

                                Plaintiff,
                                                                 21-CV-2911 (CM)
                    -against-
                                                             ORDER OF DISMISSAL
THE NEW YORK CITY; DEPARTMENT OF
CORRECTION,

                                Defendants.

COLLEEN McMAHON, United States District Judge:

       On July 2, 2021, the Court received a letter from Plaintiff Mirzo Atadzhanov, see ECF

No. 8, requesting to close this action because “Rikers Island’s officials resumed religious

services as of 06/18/21,” and his request for relief is therefore moot. The Court grants Plaintiff’s

request. This action is therefore withdrawn pursuant to Rule 41(a) of the Federal Rules of Civil

Procedure.

                                             CONCLUSION

       The action is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

       This order closes this case.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Clerk of Court is further directed not to charge Plaintiff the $350.00 filing fee for this

action, and the Warden or Superintendent having custody of Plaintiff is directed to suspend any

previously authorized monetary deduction from Plaintiff’s prison trust account for this lawsuit.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   July 6, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                        United States District Judge




                                               2
